HAZEL, District Judge.
The patent in suit, No. 521,018, issued to James Y. De Mott, on June 5, 1894, relates to a connection for electric wires. It is not deemed necessary to enter into a lengthy discussion of the questions involved, and I will state briefly my conclusions.
In view of the prior state of the art, the scope of claim 1, in controversy, must be restricted to an open joint, which is formed by turning a single piece of metal to form a substantial loop, leaving the edge open so that jointure may be made by crimping or pressing after the wires have been run through the tubing. It was old at the date of the invention to run electric wires through two rigid tubes or sleeves joined together. Such a device for inserting the ends of telegraph wires was first shown in the Mclntire patents, Nos. 291,211 and 347,625. It was old to use an open joint connection made out of a single piece of metal, as may be ascertained by an examination of drawing, Fig. 7, of Mclntire patent, No. 347,625, and the patents to Coleman, No. 468,293, and Hering, No. 379,221. The patent to Smith, No. 198,471, suggests the idea of turning the ends of the metal into a central rib or web of the plate to make double tubes. Moreover, it has been held that invention is not disclosed by merely making in a single piece a device or connection which previously had been made of separate parts. General Electric Co. v. Yost Electric Co. (C. C.) 131 Fed. 874, affirmed 139 Fed. 568, 71 C. C. A. 552.
. The file wrapper of the De Mott patent, in evidence, indicates that originally there were broad claims insisted upon by the patentee; but eventually he accepted narrow claims, which in my estimation restrict the invention to the precise method described! — i. e., forming an open joint at the inner edge of the tube out of a single piece of metal. The De Mott patent has not gone into use, and its novelty cannot be tested by its success. But, assuming novelty and a limitation of the claims by the Patent Office, the defendant does not infringe claim 1, for it *443uses a closed tube, as distinguished from one that is open for the purpose of making a joint after the wire is imbedded in the tube. The edges of the tube and the rib are brazed, and when the wires have been run through the tubes are twisted to tightly inclose and hold them.
A decree may be entered dismissing the bill, with .costs.